DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 04/02/2019, have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US PGPub 2017/0203654) in view of Jaguemont et al. (“Low Temperature Aging .
As to Claim 1, 12, and 16, He et al. teach a battery system, comprising: a lithium ion battery configured to couple to an electrical system; and 
a battery management system configured to electrically couple to the lithium ion battery (Figure 4, item 400; ¶33) and configured to control one or more recharge parameters of the lithium ion battery, wherein the battery management system is programmed with an electrochemical model (Figure 4, item 424; ¶37; Claims 1 and 2); 
wherein the battery management system is configured to monitor one or more monitored parameters of the lithium ion battery, and to control the one or more recharge parameters of the lithium ion battery based on the electrochemical model and the one or more monitored parameters (¶¶17, 21-23, and 33); and 
He et al is silent as to wherein the electrochemical model determines lithium plating reaction kinetics at an anode of the lithium ion battery, determines a quantity of plated lithium at the anode of the lithium ion battery, or a combination thereof, and 
indicates a relationship between the one or more monitored parameters and the lithium plating reaction kinetics, the quantity of plated lithium, or the combination thereof.
	Jaguemont teaches wherein the electrochemical model determines lithium plating reaction kinetics at an anode of the lithium ion battery, determines a quantity of plated lithium at the anode of the lithium ion battery, or a combination thereof (p.1284), and 
indicates a relationship between the one or more monitored parameters and the lithium plating reaction kinetics, the quantity of plated lithium, or the combination thereof (p.1285-1286). 


As to Claim 2 and 19, He et al. teaches wherein the battery management system is configured to control charging current provided to the lithium ion battery as a function of outputs generated by the electrochemical model relating to lithium plating at the anode (¶¶16, 30, and 33 where the skilled artisan would implement the modeling scheme presented in Jaguemont.  The same motivation applied in Claim 1 is applied here).

As to Claim 3, He et al. teaches wherein the battery management system is configured to control pulse duration and current level of the charging current as a function of a state of charge of the lithium ion battery according to plating current limits generated by the electrochemical model (Figure 4, item 416; ¶34).

As to Claim 4, He et al. teaches wherein the battery management system is configured to control pulse duration and current level of the charging current as a function of a state of charge of the lithium ion battery and a temperature of the lithium ion battery according to plating current limits generated by the electrochemical model (¶39, “SOC”).



As to Claims 6 and 18, He et al. is silent as to the electrochemical model comprises an equation that describes Butler-Volmer kinetics of a lithium plating reaction at the anode of the lithium ion battery.
	Jaguemont teaches the electrochemical model comprises an equation that describes Butler-Volmer kinetics of a lithium plating reaction at the anode of the lithium ion battery (p.1284-1285, Equation 2).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  He et al. acknowledges the issues with Li-plating on the on anode and need to vary charging routines.  Jaguemont teaches the use of  Butler-Volmer equation to account for chemical kinematics.  One would be motivate to make this combination to optimize the charging of a HEV battery.

As to Claim 7, He et al. teaches wherein the electrochemical model comprises an equation that calculates plated lithium as a result of the plating reaction occurring at the anode and side reactions involving plated lithium at the anode (¶29).


Allowable Subject Matter
Claims 8-11, 13-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest “wherein the battery management system is configured to use the electrochemical model to evaluate battery degradation due to the side reactions involving plated lithium at the anode” as set forth in claim 8.

The prior art does not teach or suggest “wherein the battery management system is configured to dynamically adjust a plating current limit for pulsed current charging operations of the lithium ion battery to prevent lithium plating at the anode according to a current limit map generated by the electrochemical model” as set forth in claims 9-10 in combination with the remaining dependent claims.

The prior art does not teach or suggest “wherein the lithium ion battery is a 12V or a 48V lithium ion battery having a plurality of battery cells, at least one battery cell of the plurality of battery cells having a carbon-based anode active material” as set forth in claim 11.

The prior art does not teach or suggest “ varying a state of charge of the lithium ion battery and performing electrochemical tests to determine overpotentials of cathode and an anode of the lithium ion battery and a plating current associated with lithium plating at the anode; calibrating the electrochemical model using results from the electrochemical tests to model a 

The prior art does not teach or suggest “wherein the electrochemical model comprises equations describing lithium plating reaction kinetics and quantifying plated lithium as a function of the lithium plating reaction kinetics” as set forth in claim 15.

The prior art does not teach or suggest “wherein the battery management system is configured to dynamically adjust a plating current limit for pulsed current charging operations of the lithium ion battery to prevent lithium plating at the anode according to a current limit map generated by the electrochemical model” as set forth in claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852